Smith, J.,
delivered the opinion of the court.
Appellee’s husband during his lifetime executed and delivered to her the following promissory note:
“$292.50. March 14, 1904.
On demand or at my death I or my estate promise to pay to Roxie Boyles Townsend the sum of two hundred ninety-two dollars and fifty cents, value received, with interest at ten per cent, per annum from date until paid.
Witness my hand and signature.
G-. R. Townsend.”
Mr. Townsend lived more than six years after the execution of this note, and after his death this suit was filed in the court below against his administrator to collect it. The defense relied upon by the administrator is-that the note is barred by the statute of limitations.
*597The contention of appellant is that the words “or at my death” and the words “or my estate” in this note are surplusage, that therefore it was collectible on demand, and consequently the statute of limitations began to run against it immediately upon its execution, or, if these words are not surplusage, that appellee still had fhe right to collect it, and if necessary to institute suit on it, immediately upon its execution, and that consequently the statute of limitations began to' run at that time.
Neither of these positions are tenable. We must, if possible, in construing any contract, give effect to each word contained in it; and, if the language thereof is plain and unambiguous, it is unnecessary to invoke any rule of construction in order to interpret it. While the intention of the parties to this note is succinctly, it could not have been more plainly, expressed.
It is clear that the payee had a right to collect the note at any time she so desired during the life of the maker, and also that she had the option of waiting until his death to collect it. It is true she had the right to sue on the note at any time she so desired, but it is also true that she had a right to wait until the death of the maker so to do; and consequently the statute of limitations did not begin to run until that event occurred.
The court below having tried this cause in accordance with these views and permitted appellee to recover upon the note, its judgment is affirmed. Affirmed.